July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      SCOTT NOAH SANTSCHI, Appellant

NO. 14-15-00771-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of modification by this Court. Therefore, the judgment is MODIFIED, to read as
follows:

Scott Noah Santschi pled true to both punishment-enhancement paragraphs in the
indictment and the trial court found both enhancement paragraphs true.

      The Court orders the judgment AFFIRMED as MODIFIED.
      We further order the mandate to be issued immediately.
      We further order this decision certified below for observance.